Exhibit 10.5

Execution Copy

AMENDMENT TO

EMPLOYMENT AGREEMENT

Amendment to Employment Agreement dated as of June 1, 2007 (the “Amendment”)
between Affinion Group, Inc., a Delaware corporation (“Affinion” or the
“Company”), and Thomas A. Williams (the “Executive”).

WHEREAS, the Executive entered into an Employment Agreement dated as of
November 8, 2006 and amended on February 21, 2007 (the “Employment Agreement”)
with the Company;

WHEREAS, each of the Company and the Executive wants to amend the Employment
Agreement on the terms and conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employment Agreement is hereby amended as follows:

1. Section 4(a)(ii) of the Employment Agreement is hereby deleted in its
entirety, and the following Section 4(a)(ii) hereby inserted in its place and
stead:

“(ii) After the Date of Termination, the Company will pay Executive, in six
quarterly installments commencing as of the Date of Termination, an aggregate
sum equal to 100% of the sum of (x) Executive’s Annual Base Salary and
(y) Executive’s Target Bonus.”

2. Except as specifically amended above, the Employment Agreement remains
unchanged and in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AFFINION GROUP, INC. By:   /s/ Nathaniel J. Lipman   Name: Nathaniel J. Lipman  
Title:   President and CEO EXECUTIVE: /s/ Thomas A. Williams Thomas A. Williams